Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 2, 6, 10 are pending in the current application.
2.	This application is a 371 of PCT/JP2018/017619 05/07/2018 and claims priority to JAPAN 2017-093173 05/09/2017, JAPAN 2017-093174 05/09/2017 and JAPAN 2017-093175 05/09/2017.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa  WO 2017082288 A1  (cited on the IDS, English Language Equivalent is US 20170137436 A1 and US 9,738,656) in view of Mattes "Amino-3-hydroxy-5-methyl-4-isoxazolepropionic Acid (AMPA) Antagonists: From Bench to Bedside” J. Med. Chem. 2010, 53, 5367–5382 AND Űçeyler “Small fiber pathology—a culprit for many painful disorders?” 157(Suppl1), 2016 S60–S66. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that 
A)	Determining the scope and contents of the prior art.
B)	Ascertaining the differences between the prior art and the claims at issue.
C)	Resolving the level of ordinary skill in the pertinent art.
D)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Kurokawa teaches the compound of claim 2 for the treatment of various AMPA related diseases.  This compound is Example 14 on page 33 and is shown to be an antagonist of the AMPA receptor on page 47 Table 1 and performed well in various assays for antiepileptic activity. On page 1 of Kurokawa  the USPGPUB, “Since the AMPA receptor thus plays a physiologically important role, its dysfunction is known to be involved in various diseases, for example, by  causing abnormal excitability of neurons where the AMPA receptor is present.   Examples of such diseases include epilepsy, various pains (peripheral nerve pain, central nerve pain, and nociceptive pain (each including chronic, acute, or intermittent pain)).....dyskinesia... Inhibitors of the AMPA receptor (AMPA inhibitors) are therefore expected to lead to the treatment of these diseases, and are particularly known to be useful in treating epilepsy.”
Mattes teaches that AMPA receptor antagonists can treat pain, 
AMPARs present in the spinal cord play a pivotal role in pain transmission and seem to be involved in neuronal plasticity that accompanies sensitization to pain. AMPARs antagonists therefore possess potential as therapeutic drugs for the treatment of neurological disorders (e.g., epilepsy, schizophrenia, and pain). [page 5367]... There are at least two kinds of pain in which AMPA/KA receptors may be involved. Injury of peripheral nerves can give rise to chronic pain. In rats, this neuropathic pain is blocked by AMPA inhibitors, alone or in combination with NMDA inhibitors. [page 5369].... Pain. Considerable preclinical evidence has demonstrated that AMPA receptors play an important role in the centralmechanisms of pain processing. Central sensitization in thebrain and spinal cord appears to play a role in neuropathicpain, migraine headache, chronic diabetic neuropathy, herpetic, and HIV neuropathy, some types of chronic cancer pain, and evoked pain in postoperative patients.[page 5377]... Recent reports of analgesic efficacy and migraine reducing activity in clinical trials will undoubtly open the 

Űçeyler shows that small fiber neuropathy is a type of pain on page S60:
Small fiber neuropathies (SFNs) are a subgroup of sensory neuropathies that selectively affect the thinly myelinated A-delta and unmyelinated C-nerve fibers.10,34,69 The classical clinical presentation of SFN is burning acral pain, mostly affecting toes and soles of the feet.10,75 Pain is often severe in intensity, permanent, and accompanied by paresthesias and dysesthesias. Heat and pressure (eg, already by wearing socks or shoes) mostly increase pain. Sometimes pain is described at finger tips, hands, and palms and may also be accompanied by mild hypoesthesia. In some cases, patients may even report of generalized pain.18

Kurokawa does not explicitly list small fiber neuropathy as a type of pain, but does discuss pain generally.   Since Kurokawa teaches the compound of the instant claims for treating pain generally and shows the fundamental property of AMPA antagonism and this property is linked to the treatment of the specific pain claimed here, as shown by Mattes and Űçeyler, the claims are prima facie obvious over the prior art.
4.	Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa  WO 2017082288 A1  (cited on the IDS, English Language Equivalent is US 20170137436 A1 and US 9,738,656) in view of Landmark “Antiepileptic drugs in non-epilepsy disorders: relations between mechanisms of action and clinical efficacy. CNS Drugs, 2008, 22(1), 27-47. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
A)	Determining the scope and contents of the prior art.
B)	Ascertaining the differences between the prior art and the claims at issue.
C)	Resolving the level of ordinary skill in the pertinent art.
D)	Considering objective evidence present in the application indicating obviousness or nonobviousness.


According to Landmark, “Antiepileptic drugs (AEDs) are used extensively to treat multiple non-epilepsy disorders, both in neurology and psychiatry. This article provides a review of the clinical efficacy of AEDs in non-epilepsy disorders based on recently published preclinical and clinical studies, and attempts to relate this efficacy to the mechanism of action of AEDs and pathophysiological processes associated with the disorders. Some newer indications for AEDs have been established, while others are under investigation. The disorders where AEDs have been demonstrated to be of clinical importance include neurological disorders, such as essential tremor, neuropathic pain and migraine, and psychiatric disorders, including anxiety, schizophrenia and bipolar disorder.” [Page  27, emphasis added].  Further on page 33 discusses drugs with a similar mechanism of action at AMPA receptors, “It has been suggested that exocytosis of the excitatory neurotransmitter glutamate is inhibited by levetiracetam, and this may explain its clinical efficacy in essential tremor, since enhancement of GABAergic 
Kurokawa does not specifically list essential tremor as a disease under the epilepsies or dyskinesias.
Since there is a relationship between glutamatergic neurotransmission and essential tremor, which is just an additional movement disorder falling broadly under dyskinesia or dystonia listed by Kurokawa, and anti-epileptic drugs are frequently given to these patients regardless of mechanism, it is prima facie obvious to treat essential tremor with the prior art compound.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
5.	Claims 2, 6, 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 12-14 of U.S. Patent No. 9,738,656 in view of  Mattes "Amino-3-hydroxy-5-methyl-4-isoxazolepropionic Acid (AMPA) Antagonists: From Bench to Bedside” J. Med. Chem. 2010, 53, 5367–5382 AND Űçeyler “Small fiber pathology—a culprit for many painful disorders?” 157(Suppl1), 2016 S60–S66 AND Landmark “Antiepileptic drugs in non-epilepsy disorders: relations between mechanisms of action and clinical efficacy. CNS Drugs, 2008, 22(1), 27-47.  Although the claims at issue are not identical, they are not patentably distinct from each other because the prior patent claims 1, 8 and 12 are drawn to the compound discussed above in Kurokawa, which is an APMA antagonist.  Claims 13-14 are drawn to treating epilepsy.  Based upon the secondary references discussed above, treating essential tremor and small fiber neuropathy are prima facie obvious in view of the claims of the ‘656 patent.
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/            Primary Examiner, Art Unit 1625